Exhibit 99.2 Please mark x your votes as indicated in this example ORDINARY BUSINESS FOR AGAINST SPECIAL BUSINESS FOR AGAINST FOR AGAINST 1. To receive the Accounts and Reports o o 6. To approve the 2008 EmployeesRestricted Share Unit Plan o o 11. To authorise the Company to allotshares o o 2. To re-elect Dr. John Climax o o 7. To approve the Employee ShareOption Plan 2008 o o 12. To disapply the statutory pre-emption rights o o 3. To re-elect Mr. Edward Roberts o o 8. To approve the Consultants ShareOption Plan 2008 o o 13. To authorise the Company to makemarket purchases of shares o o 4. To re-elect Professor Dermot Kelleher o o 9. To increase the authorised sharecapital o o 14. To authorise the chairman to have acasting vote o o 5. To authorise the fixing of the Auditors’Remuneration o o 10. To approve the capitalisation andbonus issue o o Signature Signature Date NOTE: Please sign as name appears hereon. Joint owners should each sign. When signing as attorney, executor, administrator, trustee or guardian, please give full title as such. FOLD AND DETACH HERE WE ENCOURAGE YOU TO TAKE ADVANTAGE OF INTERNET OR TELEPHONE VOTING, BOTH ARE AVAILABLE 24 HOURS A DAY, 7 DAYS A WEEK. Internet and telephone voting is available through 11:59 PM Eastern Time on July 11, 2008. Your Internet or telephone vote authorizes the named proxies to vote your shares in the same manner as if you marked, signed and returned your proxy card. INTERNET TELEPHONE https://www.eproxy.com/iclr 1-866-580-9477 Use the Internet to vote your proxy. Use any touch-tone telephone to Have your proxy card in hand OR vote your proxy. Have your proxy when you access the web site. card in hand when you call. If you vote your proxy by Internet or by telephone, you do NOT need to mail back your proxy card. To vote by mail, mark, sign and date your proxy card and return it in the enclosed postage-paid envelope. 1 ICON plc Instructions to The Bank of New York, as Depositary (Must be received prior to 5:00 pm on July 11, The undersigned registered holder of American Depositary Receipts hereby requests and instructs The Bank of New York, as Depositary, to endeavor, in so far as practicable, to vote or cause to be voted the amount of shares or other Deposited Securities represented by such Receipt of Icon plc registered in the name of the undersigned on the books of the Depositary as of the close of business on June 12, 2008 at the Annual General Shareholders Meeting of ICON plc to be held on July 21, 2008, in respect of the resolutions specified on the reverse hereof. NOTES: 1.
